Third District Court of Appeal
                               State of Florida

                         Opinion filed June 16, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                       Nos. 3D19-1938; 3D20-1378
                       Lower Tribunal No. 14-5373
                           ________________

                             Aaron Haddad,
                         Appellant/Cross-Appellee,

                                     vs.

                             Monica Medina,
                         Appellee/Cross-Appellant.



     Appeals from the Circuit Court for Miami-Dade County, Marcia B.
Caballero, Judge.

     Aaron Haddad, in proper person.

     Monica Medina, in proper person.


Before HENDON, GORDO and BOKOR, JJ.

     PER CURIAM.

     The instant appeals are taken of the trial court’s September 5, 2019

final judgment of paternity and establishment of parenting plan and its
August 24, 2020 partial amendment to the final judgment following rehearing.

Pursuant to the amended final judgment, the trial court ordered the parties

to prepare new child support guidelines worksheets based on its revised

findings.   Both parties filed proposed revised child support guidelines

worksheets, but the court has yet to approve or file any revised child support

guidelines. “It is reversible error for the court to fail to include a child support

guidelines worksheet in a final judgment establishing paternity and child

support.” Dep’t of Revenue ex rel. K.A.N. v. A.N.J., 165 So. 3d 846, 848

(Fla. 2d DCA 2015) (citations omitted). Accordingly, reversal is warranted.

See Garcia v. Espinosa, 314 So. 3d 619, 625 (Fla. 3d DCA 2021) (holding

the trial court’s failure to include a child support guidelines worksheet in the

final judgment precluded this Court from conducting a meaningful appellate

review of the award and warranted reversal); see also J.A.D. v. K.M.A., 264

So. 3d 1080, 1083 (Fla. 2d DCA 2019) (“Additionally, the trial court did not

include in the final judgment a child support guidelines worksheet. This, too,

was error.”).

      Reversed and remanded.




                                         2